Citation Nr: 1029968	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-31 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES


1.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

2.  Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss.

3.  Whether new and material evidence sufficient to reopen the 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD) been received.

4.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant had active service in the United States 
Army from August 1945 to January 1947; he was awarded the Army of 
Occupation Medal.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In June 2010, a Board hearing was held at the RO before the 
undersigned.  A transcript is in the claims file.  At that 
hearing, the Veteran submitted additional evidence concerning his 
claim.  This evidence consisted of a private medical record dated 
in 2009 (already of record) and VA mental health treatment 
records dated between 2003 and 2010.  The appellant also 
submitted a written waiver of review of that evidence by the RO, 
as is provided for in 38 C.F.R. § 20.1304.  Therefore, a remand 
to have the RO initially consider this evidence is unnecessary 
and the case is ready for appellate review.

The Board notes that the evidence of record includes Axis I 
diagnoses for the appellant of posttraumatic stress disorder 
(PTSD) and depressive disorder.  The United States Court of 
Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (per curiam), a case in which various 
psychiatric diagnoses had been rendered, pointed out that 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), cuts both ways and 
a lay claimant cannot be held to a hypothesized diagnosis - one 
he is incompetent to render when determining what his actual 
claim may be.  The Court found that VA should have considered 
alternative current conditions within the scope of the filed 
claim, and that diagnoses which arise from the same symptoms for 
which the claimant was seeking benefits do not relate to entirely 
separate claims not yet filed.  Rather, those diagnoses should 
have been considered to determine the nature of the claimant's 
current condition relative to the claim he did submit.  Thus, 
this appellant's claim should not be strictly limited to PTSD and 
other relevant psychiatric diagnoses should be considered on 
remand.

The issue of entitlement to service connection for a psychiatric 
disorder, to include PTSD, is addressed in the REMAND portion of 
the decision below and that issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a written statement received in June 2009, and prior to 
the promulgation of a decision in the appeal, the appellant 
withdrew his appeal as to the issue of entitlement to an 
evaluation for the service-connected tinnitus in excess of 10 
percent.

2.  The appellant's right ear hearing loss disability is 
manifested by Level VIII hearing acuity or better.

3.  The appellant's left ear hearing loss disability is 
manifested by Level VIII hearing acuity or better.

4.  The appellant's claim of entitlement to service connection 
for PTSD was originally denied in a September 2004 RO decision; 
notice of the denial was given to the appellant in that same 
month, but he did not appeal the denial.

5.  The evidence received since the most recent final unfavorable 
RO decision dated in September 2004, when considered with 
previous evidence, does relate to an unestablished fact necessary 
to substantiate the appellant's claim and, when considered 
together with the previous evidence of record, does raise a 
reasonable possibility of substantiating the psychiatric disorder 
claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of his Substantive 
Appeal on the issue of entitlement to an evaluation for the 
service-connected tinnitus disability in excess of 10 percent 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for an evaluation in excess of 40 percent for 
the bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.10, 4.85, 4.86, 
Table VI, Table VIa and Table VII, 4.86, Diagnostic Code 6103 
(2009).

3.  The September 2004 RO decision that denied the appellant's 
claim relating to service connection for PTSD is a final 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

4.  Additional evidence submitted subsequent to the September 
2004 rating decision that denied the appellant's claim for 
service connection for PTSD is new and material and does serve to 
reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Tinnitus increased rating claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204(c).

The Veteran filed a substantive appeal (VA Form 9) in September 
2008 with respect to his claim of entitlement to an evaluation 
for the service-connected tinnitus disability in excess of 10 
percent, as well as with respect to his claims of entitlement to 
reopening of his PTSD service connection claim and his claim for 
an increased evaluation for his bilateral hearing loss 
disability.  He subsequently submitted a written statement 
indicating that he wished to cancel his tinnitus increased rating 
appeal to the Board; this was submitted in June 2009.  

As the Veteran has withdrawn his appeal as to the issue of 
entitlement to an evaluation in excess of 10 percent for the 
service-connected tinnitus disability, there remain no 
allegations of error of fact or law for appellate consideration 
on the tinnitus increased rating claim.  

Accordingly, the Board does not have jurisdiction to review the 
appeal as to the claim of entitlement to an evaluation in excess 
of 10 percent for the service-connected tinnitus disability.  
Therefore, the tinnitus increased rating issue is dismissed 
without prejudice.

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  A March 2006 letter and a 
June 2008 letter from the RO contained the information required 
by Dingess.

In this case, the Board is granting the appellant's attempt to 
reopen the claim for service connection for PTSD; the Board is 
granting in full the benefit (reopening of the claim) sought on 
appeal.  The issue of entitlement to service connection is being 
remanded.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify or 
the duty to assist in relation to the reopening of the 
psychiatric disorder service connection claim, such error was 
harmless and will not be further discussed.

Turning to the remaining claim, in a claim for increase, the VCAA 
requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment and earning capacity, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.

In May 2006, prior to the August 2006 rating action, VA sent the 
appellant a letter that informed him of the types of evidence 
needed to substantiate his increased rating claim and of its duty 
to assist him in substantiating his claim under the VCAA.  The 
letter informed the appellant that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his responsibility 
to provide or identify, and furnish authorization where necessary 
for the RO to obtain, any supportive evidence pertinent to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  He was subsequently 
informed of this information in a letter sent by the RO in June 
2008.

The Board finds that the content of the letters provided to the 
appellant complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the August 2006 rating decision, the August 
2008 statement of the case (SOC) and the May 2009 supplemental 
statement of the case (SSOC) explained the bases for the RO's 
actions, and the SOC provided him with additional 60-day periods 
to submit more evidence.  It appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his increased rating claim, 
and to respond to VA notices.

Moreover, the United States Supreme Court has held that an error 
in VCAA notice should not be presumed prejudicial, and that the 
burden of showing harmful error rests with the party raising the 
issue, to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  The Board finds, based the 
factors discussed above, that no prejudicial or harmful error in 
VCAA notice has been demonstrated in this case and, as discussed 
herein, the Board has identified none.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA and private 
medical treatment records have been associated with the claims 
file.  The appellant was afforded the opportunity to provide 
testimony during the Board hearing conducted at the RO in June 
2010.

VA also has a duty to provide a medical examination and/or seek a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  In this case, VA obtained and 
reviewed VA and private medical treatment records for the 
appellant dated between 1988 and 2009.  He was informed about the 
kind of evidence that was required and the kinds of assistance 
that VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  He did not provide any information to VA 
concerning available treatment records that he wanted the RO to 
obtain for him that were not obtained.  The appellant was given 
more than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute and 
regulations.  

The appellant was afforded VA audiometric examinations in June 
2006, and June 2008.  A medical opinion is adequate when it is 
based upon consideration of the appellant's prior medical history 
and examinations and also describes the disability in sufficient 
detail so that the Board's "evaluation of the claimed disability 
will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  The audiometric examinations were conducted by health 
care professionals, and the associated reports reflect review of 
the appellant's prior hearing history.  The examinations included 
a description of the symptoms for the hearing loss disability and 
demonstrated objective evaluations.  The examiners were able to 
assess and record the severity and extent of the appellant's 
hearing loss.  The Board finds that the associated examination 
reports are sufficiently detailed with recorded history, impact 
on employment and daily life, and clinical findings.  In 
addition, it is not shown that either examination was in any way 
incorrectly prepared or that the VA examiner failed to address 
the clinical significance of the appellant's disability.  
Further, the VA examination reports addressed the applicable 
rating criteria.  As a result, the Board finds that additional 
development by way of another examination would be redundant and 
unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327; Green 
v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board 
concludes that the appellant was afforded an adequate 
examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

The appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide, and 
he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available relevant non-duplicative treatment records that he 
wanted the RO to obtain for him that were not obtained.  He had 
previously been given more than one year in which to submit 
evidence after the RO gave him notification of his rights under 
the pertinent statute and regulations.

Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).
 
II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  

However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Increased rating for hearing loss

The law provides that disability evaluations are determined by 
the application of a schedule of ratings that is based upon an 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board 
will consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether they were raised 
by the appellant or not, as well as the entire history of the 
veteran's disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which accurately 
reflects all elements of disability, including the effects on 
ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this 
case the relevant evidence reviewed includes private treatment 
records dated between 1988 and 2007; the reports of the VA 
audiometric examinations conducted in June 2006, and June 2008; 
the June 2010 Board hearing testimony of the appellant; and 
various written statements submitted by the appellant and third 
parties.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A decision of the Court has held that, in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The appellant testified at his June 2010 Board hearing that he 
wears hearing aids.  He reported private treatment for his 
hearing loss.  The appellant's daughter testified that he reads 
lips in order to communicate with others.  The flow of the 
testimony itself reflects that the appellant had some difficulty 
hearing the questions posed to him.

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria set 
forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the average 
hearing threshold level as measured by pure tone audiometry tests 
in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (cycles 
per second).  The Schedule allows for such audiometric test 
results to be translated into a numeric designation ranging from 
level I, for essentially normal acuity, to level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  When there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the benefit 
of the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).  

The Board notes that the Veteran has submitted a June 2009 
private audiometric report containing an uninterpreted audiogram.  
The Board may not consider the report as evidence because the 
private testing did not include a puretone threshold at the 3000 
Hertz level.  The 38 C.F.R. § 4.85(d) requirement that a puretone 
threshold average be calculated from the four results at 1000, 
2000, 3000 and 4000 Hertz therefore could not be fulfilled.  
Furthermore, although speech percentages were recorded for each 
ear which the appellant's representative believed were based on 
the Maryland CNC word list, there is no indication in the report 
that the Maryland CNC word list was used for the speech 
discrimination testing.  In this regard, 38 C.F.R. § 4.85(a) 
requires that the Maryland CNC list be used in calculating 
hearing impairment for VA purposes.  Accordingly, the 
aforementioned private audiometric testing result cannot be used 
for rating purposes. 

The rating criteria provide for rating exceptional patterns of 
hearing impairment under 38 C.F.R. § 4.86.  While the appellant's 
test results do meet the requirements of this section for each 
ear, i.e., puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) of 55 decibels or 
more (but not the puretone threshold 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz), the use of Table 
VI results in a higher evaluation for each ear as described 
below.

Service connection for bilateral hearing loss was established by 
a September 2004 rating decision, effective as of February 2004.  
The Veteran submitted a claim for increase in February 2006.  On 
the VA audiological evaluation conducted in June 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
75
70
70
70
LEFT
65
75
70
70
68

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and 68 percent in the left ear.  These 
findings result in a corresponding designation of Level VIII 
hearing acuity in the right ear and Level VI in the left ear.  
See 38 C.F.R. §§ 4.85, 4.86; Table VI and Table VIA; Table VII.  
Pursuant to these findings, the RO assigned a disability 
evaluation of 40 percent which the appellant contends is 
insufficient.

The appellant subsequently underwent additional VA audiological 
testing in June 2008.  Pure tone thresholds, in decibels, were as 
follows:







HERTZ



1000
2000
3000
4000
Average
RIGHT
65
80
80
80
76
LEFT
65
75
75
80
74

Speech audiometry revealed speech recognition ability of 66 
percent in the right ear and 56 percent in the left ear.  These 
findings result in a corresponding designation of Level VII 
hearing acuity in the right ear and Level VIII in the left ear.  
See 38 C.F.R. §§ 4.85, 4.86; Table VI and Table VIA; Table VII.  
Pursuant to these findings, the RO continued the disability 
evaluation of 40 percent.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
noted that VA had revised its hearing examination worksheets to 
include the effect of a veteran's hearing impairment disability 
on occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't of 
Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. 
§ 4.10.  The Court also noted, however, that even if an 
audiologist's description of the functional effects of a 
veteran's hearing disability was somehow defective, that veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination.

In this case, the VA examiners of June 2006, and June 2008 noted 
the effects on the appellant's daily life included his complaints 
of progressive loss of hearing and difficulty with telephone 
conversations.  The Veteran was born in 1927, and has not been 
employed for many years after working 50 years as a meat cutter.  
Thus, the VA examination reports did include information 
concerning how his hearing impairment affects his daily 
functioning.  Further, the appellant was given the opportunity to 
provide additional evidence through his lay statements and those 
of third parties, including his spouse and his representative.

The Board is aware of the appellant's contentions concerning his 
difficulty with hearing, and has considered those contentions.  
However, the objective clinical evidence of record does not 
support an evaluation in excess of 40 percent for his bilateral 
hearing loss.  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the rating 
schedule to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86.

The Board has considered the appellant's contentions concerning 
his difficulty in hearing contained in his testimony at the Board 
hearing conducted at the RO in June 2010, and in other evidence 
of record.  However, the objective clinical evidence of record 
simply does not support an evaluation in excess of 40 percent for 
his bilateral hearing loss disability.  

Pursuant to 38 C.F.R. § 4.85 and 38 C.F.R. § 4.86, a 40 percent 
evaluation is assigned where hearing is at Level VI or VII for 
one ear and Level VIII for the other.  Under the pertinent 
regulations, a 40 percent rating is yielded by the June 2006 VA 
audiometric examination results and also by the June 2008 VA 
audiometric examination results.  The requirements of 38 C.F.R. 
§ 4.85 set out the numeric levels of impairment required for each 
disability rating, and those requirements are mandatory.  The 
Board must accordingly find that the preponderance of the 
evidence is against the appellant's claim for an evaluation in 
excess of 40 percent for his bilateral hearing loss disability.  
Since the preponderance of the evidence is against allowance of 
this issue, the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b).  

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  The Board has not found 
any variation in the appellant's symptomatology or clinical 
findings that would warrant the assignment of any staged ratings 
for the bilateral sensorineural hearing loss disability.

The Board has also considered whether the appellant is entitled 
to a referral for an extraschedular rating, which is a component 
of a claim for an increased rating under Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

The record reflects that the appellant has not required any 
hospitalization for his hearing loss disability, nor has he 
required any extensive or frequent treatment for that disability.  
As such, the manifestations of his hearing loss disability are 
not in excess of those contemplated by the 40 percent rating 
currently assigned.  

Even acknowledging that the appellant experiences some 
occupational impairment, there is no indication in the record 
that the average industrial impairment from the claimed pathology 
would be in excess of that contemplated by the assigned rating.  
The Court has held that, "if the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun, 22 Vet. App. at 
15.

Thus, the evidence does not show that the hearing loss disability 
on appeal presents such an unusual or exceptional disability 
picture as to require referral for an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  See Floyd v. 
Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996) (when evaluating an increased rating claim, 
it is well established that the Board may affirm an RO's 
conclusion that a claim does not meet the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), 
or may reach such a conclusion on its own).  In this case, the 
reported symptomatology of the hearing loss disability fits 
squarely within the relevant rating scheme.  The rating criteria 
contemplate not only the appellant's symptoms but the severity of 
each disability.  For these reasons, referral for extraschedular 
consideration is not warranted.

The Board acknowledges that the appellant, in advancing this 
appeal, believes that his hearing loss disability has been more 
severe than the assigned disability rating reflects.  He 
maintains that he experiences problems with his daily activities 
that are due to the hearing loss disability.  Medical evidence is 
generally required to probatively address questions requiring 
medical expertise.  However, lay assertions may serve to support 
a claim by supporting the occurrence of lay-observable events or 
the presence of symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

The Board has carefully considered the Veteran's contentions.  In 
this case, however, the competent medical evidence offering the 
specialized determinations pertinent to the rating criteria are 
the most probative evidence with regard to evaluating the 
pertinent symptoms for the hearing loss disability on appeal.  
The lay testimony has been considered together with the probative 
medical evidence clinically evaluating the severity of the 
hearing loss disability.  The clinical assessments of record are 
considered persuasive as to the appellant's degree of impairment 
due to hearing loss, since they consider the overall industrial 
impairment due to this service-connected condition.

In sum, the preponderance of the evidence is against the claim 
for a rating in excess of 40 percent for the hearing loss 
disability.  The Board finds that the schedular evaluation in 
this case is not inadequate.  As discussed above, there are 
higher ratings for the appellant's claimed disability, but the 
required manifestations have not been shown in this case as the 
clinical findings required for the award of any such higher 
rating have not been demonstrated in the clinical evidence of 
record.  The Board further finds no evidence of an exceptional 
disability picture in this case.  

In reaching its conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a claim for a total disability rating based on 
individual unemployability due to service-connected disability 
(TDIU) is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when evidence 
of unemployability is submitted at the same time that the Veteran 
is appealing the initial rating assigned for a disability, the 
claim for TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Id.  In this case, 
the appellant has not raised the issue of unemployability.  
Neither the statements nor testimony of appellant nor the 
evidence of record reasonably raise the question of whether the 
appellant is unemployable due to his bilateral hearing loss 
disability.  Therefore a claim for a total rating based on 
individual unemployability is not part and parcel of the 
appellant's increased hearing loss disability rating claim.  Rice 
v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

B.  New and material evidence claim

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The Court has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was finally 
disallowed on any basis, not only since the time the claim was 
last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

The credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether 
new and material evidence is submitted is also a jurisdictional 
test - if such evidence is not submitted, then the claim cannot 
be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996). 

The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating a claim in order to be 
considered "new and material," and define material evidence as 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).

Proper analysis of the question requires a determination of 
whether the claim should be reopened and, if so, an adjudication 
on the merits after compliance with the duty to assist.

The Board notes that the appellant's claim for service connection 
for PTSD was originally denied in a September 2004 rating 
decision; the appellant was notified of the denial in September 
2004, but he did not appeal the denial.  The basis of the denial 
was that, while the appellant had been diagnosed with PTSD, the 
evidence of record did not place the appellant at Hiroshima, the 
underlying stressor.  The September 2005 rating decision 
represents the last final action on the merits of the PTSD claim.  
See Glynn v. Brown, 6 Vet. App. 523 (1994).  The September 2004 
rating action also represents the last final decision on any 
basis as to the issue of whether the appellant is entitled to 
service connection for PTSD.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Therefore, the Board will consider whether any of the 
evidence submitted since the September 2004 rating decision 
constitutes new and material evidence.

The evidence considered by the RO in making its September 2004 
decision included such evidence as the appellant's service 
medical treatment records and service personnel records; his 
November 1947 VA dental treatment records; his April 1954 
application for hospital treatment; his April 1954 Navy hospital 
records; his February 2004 VA Form 21-526; the reports of a VA 
psychiatric examination conducted in April 2004; private medical 
treatment records dated between 1986 and 2003; VA outpatient 
treatment records dated between 2003 and 2004; and various 
written statements submitted by the appellant.  The evidence 
added to the record subsequent to the issuance of the September 
2004 rating decision includes written statements from the 
appellant, third parties and his representative; VA outpatient 
treatment records dated between 2004 and 2010; private medical 
treatment records dated between 1988 and 2007; an undated letter 
from a private physician to the appellant, along with a news 
article about that physician; and the June 2010 Board hearing 
transcript.

The Board notes that the appellant is competent to report that he 
had been assigned to be a mess cook for an Army Railroad Company 
stationed near Hiroshima and that his unit came under sniper fire 
in Korea while he was on active duty in the China-Burma-India 
(CBI) Theater.  He is also competent to report being under a 
doctor's care and for what symptoms.  Likewise, third parties are 
competent to provide similar reports.  See Buchanan v. Nicholson, 
451 F.3d 1331 (2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007).  As previously noted, the credibility of the evidence 
is presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).  The appellant has submitted evidence that 
indicates he was treated shortly after service for what was 
thought by his treating physician to be the effects of radiation 
incurred while the Veteran was near Hiroshima.  Thus, the claims 
file now contains evidence of a current diagnosis of a PTSD that 
is apparently related to the appellant's service in the CBI 
Theater.  

The Board therefore finds that the evidence submitted subsequent 
to the September 2004 rating decision provides relevant 
information as to the question of whether the appellant incurred 
PTSD due to his military service in the CBI Theater.  The Board 
finds that the evidence cited above constitutes new and material 
evidence sufficient to reopen the claim for service connection 
for PTSD.  With the claim having been reopened, the service 
connection claim is addressed in the REMAND section which follows 
below.







ORDER

The appeal as to an evaluation in excess of 10 percent for the 
service-connected tinnitus disability is dismissed.

Entitlement to an evaluation in excess of 40 percent for the 
service-connected bilateral hearing loss disability is denied.

The claim for service connection for PTSD is reopened; to that 
extent only, the appeal is granted.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the RO 
for action as described below.

As previously noted, the appellant has been given diagnoses of 
depressive disorder and PTSD.  In Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (per curiam), the Court found that VA should have 
considered alternative current conditions within the scope of the 
filed claim, and that diagnoses which arise from the same 
symptoms for which the claimant was seeking benefits do not 
relate to entirely separate claims not yet filed.  In this case, 
the appellant's psychiatric diagnosis other than PTSD should have 
been considered to determine whether the claimant's current 
psychiatric pathology is related to service or to a service 
connected disability.  Thus, this appellant's claim should not 
have strictly limited to PTSD and other relevant psychiatric 
diagnoses should be considered on remand.  On remand, therefore, 
the RO should determine whether any current psychiatric condition 
is related to service or to a service-connected disability, 
including by way of aggravation.

The appellant has identified the Philadelphia Naval Hospital as a 
place where he was treated after service for bleeding that was 
possibly related to exposure to radiation in service.  He has 
also indicated that he was treated at a VA facility in the 1960s 
for psychiatric problems.  None of the associated records have 
been included in the evidence of record.

VA is, therefore, on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA 
has a responsibility to obtain records generated by Federal 
government entities that may have an impact on the adjudication 
of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, in 
order to fulfill the duty to assist, all of the appellant's 
available VA and Naval Hospital records must be located and 
associated with the claims file.  In addition, AMC/RO should, 
with the assistance of the appellant and his representative as 
needed, obtain information concerning the location(s) of the 
units that the appellant was assigned to in 1946.

In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R.§§ 3.303(a), 3.304; see Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).

The Board notes the issuance of new 38 C.F.R. § 3.304(f)(3) that 
relaxes the evidentiary standard for establishing in-service 
stressors in claims for posttraumatic stress disorder (PTSD).  
This revision adds to the types of PTSD claims that VA will 
accept through credible lay testimony alone as being sufficient 
to establish occurrence of an in-service stressor without 
undertaking other development to verify the Veteran's account.  

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is 
the elimination of the requirement for corroborating evidence of 
a claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  In place of 
corroborating reported stressors, a medical opinion must instead 
be obtained from a VA, or VA contracted, psychiatrist or 
psychologist.  The regulation amendment has no impact on PTSD 
claims that arise out of in-service diagnoses of PTSD, or PTSD 
stressors experienced during combat, internment as a prisoner-of-
war, or as the result of personal assault.  In this case, the RO 
needs to determine whether the appellant's service in the China-
Burma-India Theater or his service as a member of the Army of 
Occupation comes under the purview of the amended regulation.  

In Daye v. Nicholson, 20 Vet App 512 (2006), the Court chastised 
VA for not securing and reviewing the history of the appellant's 
unit for possible alternative sources of evidence of combat or 
stressors.  In this case, no efforts have been undertaken to find 
the relevant records to document attacks on the appellant's unit 
in Korea - even though he has provided details that narrow the 
possible timeframe.  In addition, the evidence of record 
indicates that the appellant has indicated that when he was in 
Japan, he was connected with an Army Railroad Company that was 
part of the 34th Infantry.  What documentation he utilized to 
discern this is unknown.  On remand, the appellant should be 
offered an opportunity to provide additional specific information 
that would permit searches regarding his stressors.

The appellant is currently service-connected for bilateral 
hearing loss and tinnitus.  When a veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  Moreover, there is no indication that the RO 
considered any application of the theory of secondary service 
connection, under 38 C.F.R. § 3.310, to the question of whether 
any of the appellant's current psychiatric pathology is 
etiologically related to service-connected disability.  Further 
development of the medical evidence relating to secondary service 
connection is necessary, and adjudication on this basis is 
therefore indicated.

These considerations require a search for relevant medical 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual case.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has 
stated that the Board's task is to make findings based on 
evidence of record - not to supply missing facts.  Beaty v. 
Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the 
Board is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty to 
assist the appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Therefore, to ensure full compliance with due process 
requirements and the development of all potentially relevant 
evidence as to all issues on appeal, this case is REMANDED to the 
RO for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should assure that all 
notification and development action required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the 
implementing regulations found at 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent has been completed.

2.  The RO should contact the appellant to obtain 
the names and addresses of all VA medical care 
providers and treatment centers where he has been 
treated for any psychiatric problems since 
service.  The RO should obtain those records that 
have not been previously secured.  In particular, 
the records from the appellant's treatment in the 
1960s should be identified and obtained.

3.  The RO should contact the appellant to obtain 
the names and addresses of any other post-service 
medical care providers, including private, 
military and other government mental health 
providers and treatment centers where he has been 
treated for any psychiatric condition since 
service which have not been previously submitted 
or identified.  In particular, the RO should seek 
to obtain the 1947-1950 medical and psychiatric 
treatment records from the Philadelphia Naval 
Hospital, if any.  

After securing the necessary release(s), the RO 
should obtain those records that have not been 
previously secured.  In addition, the appellant 
should identify all facilities where he was 
treated for possible radiation 
poisoning/bleeding.

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims files should contain 
documentation of the attempts made.  The 
appellant and his representative should also 
be informed of the negative results and be 
given opportunity to secure the records.

5.  The RO should contact the appellant to 
give him another opportunity to provide any 
additional details concerning stressors, 
particularly the complete unit designations 
and locations of his units during his 
military service in the CBI Theater; and 
any other information which could be used 
to substantiate the PTSD claim.  The 
appellant should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search for 
verifying information cannot be conducted.

6.  After waiting a sufficient period to 
receive the Veteran's response regarding 
stressors, the AMC/RO should send copies of 
his DD Form 214 and records reflecting his 
unit assignments and a copy of this remand to 
the Joint Services Records Research Center 
(JSRRC), or any other appropriate agency for 
verification of the alleged stressful events 
in service.  Specifically, the AMC/RO should 
attempt to obtain the unit records, 
operational reports, lessons learned 
statements, or any other information 
regarding activities of the Shanghai Port 
Command and the appellant's units (85th 
Signal Battalion mess hall/field kitchen, 
e.g.) that would provide information about 
the events related by the appellant.  If 
additional information is requested by JSRRC 
in order to verify a claimed stressor, the 
appellant should be so notified.

7.  The AMC/RO must then make a specific 
determination as to whether or not the 
appellant was exposed to hostile military 
or terrorist activity in service.

8.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the AMC/RO 
should schedule the appellant for a VA 
psychiatric evaluation to determine the 
nature, onset date and etiology of any 
current psychiatric or psychological 
pathology and specifically to determine 
whether PTSD is present, and, if so, 
whether it is linked to the appellant's 
active service, as well as whether any 
portion of the appellant's current 
psychiatric pathology is related to a 
service-connected disability.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  An opinion in response to 
the questions below should be obtained 
even if the appellant does not report 
for the examination.

The psychiatrist should conduct an 
examination with consideration of the 
criteria for PTSD.  The AMC/RO must specify 
for the examiner whether the appellant 
served in a combat area and what non-combat 
area stressor or stressors that it has 
determined are established by the record, 
and the examiner must be instructed which 
of those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.

The examining psychiatrist, after 
examination of the Veteran and review of 
his entire medical history, to include in-
service and post-service medical reports, 
should provide an opinion as to the 
diagnosis and etiology of any psychiatric 
disorder found.  

The examiner should also reconcile all 
psychiatric diagnoses documented in the 
appellant's records and provide a current 
psychiatric diagnosis.  The psychiatrist 
should also offer an opinion as to the 
onset date of the appellant's psychiatric 
condition(s), if any.  If the examiner 
finds that a psychiatric disorder is 
etiologically related to service, to the 
extent possible, the psychiatrist should 
indicate the historical degree of 
impairment due any psychiatric disorder 
found to be related to service, as opposed 
to that due to other causes, if any, such 
as other psychiatric disorders, personality 
defects and/or non-service-connected 
physical disabilities.

In particular, the psychiatrist should 
offer an opinion, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's psychiatric 
disorder(s) is (are) attributable to, or 
related to, any disease or incident 
suffered during his active service, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of such 
causes or to some other cause or causes.  

The psychiatrist should identify all mental 
disorders which have been present, and 
distinguish conditions which are acquired 
from conditions which are of developmental 
or congenital origin, if any.  The opinion 
should reflect review of pertinent material 
in the claims file.  The psychiatrist 
should integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the Veteran's psychiatric status.  
If there are different psychiatric 
disorders, the psychiatrist should 
reconcile the diagnoses and should specify 
which symptoms are associated with each of 
the disorders.  The findings of all 
pertinent psychological and 
neuropsychological testing should be 
discussed.

If a diagnosis of PTSD is appropriate, the 
examiner should specify the "stressors" 
that caused the disorder and the evidence 
relied upon to establish the existence of 
the stressor(s).  In addition to the other 
information provided in the examination 
report, the examiner should specifically 
state whether or not the claimed stressor 
is related to the Veteran's fear of hostile 
military or terrorist activity.  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how he re-experiences them.  All 
necessary special studies or tests, 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI), 
are to be accomplished if deemed necessary.  
If there are no stressors, or if PTSD is 
not found, that matter should also be 
specifically set forth.

Specifically, the examiner must address the 
questions of:

a.  Whether the Veteran's current 
psychiatric pathology is causally or 
etiologically related to his period of 
military service or to some other 
cause or causes.  (It is not necessary 
that the exact causes - other than 
apparent relationship to some incident 
of service - be delineated.);

b.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms or signs he may have had in 
service (August 1945 to January 1947);

c.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms and signs that may have 
occurred within one year after his 
service separation in January 1947; 
and 

d.  Whether any portion of the 
appellant's current psychiatric 
pathology is related to any one or 
more of his service-connected 
disabilities (bilateral hearing loss, 
tinnitus), including by way of 
aggravation.

In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically related 
to the Veteran's active service, or whether 
such a causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any such 
conclusion set out in the report.

Note:  The term "aggravation" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

If any opinion and supporting rationale cannot 
be provided without invoking processes relating 
to guesses or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the report, and 
explain why this is so.  In this regard, if the 
examiner concludes that there is insufficient 
information to provide an etiologic opinion 
without result to mere speculation, the 
examiner should state whether the inability to 
provide a definitive opinion was due to a need 
for further information (with said needed 
information identified) or because the limits 
of medical knowledge had been exhausted 
regarding the etiology of the Veteran's 
psychiatric pathology.  See Jones v. Shinseki, 
23 Vet. App. 383 (2010).

9.  Upon receipt of the VA examination report, 
the RO should conduct a review to verify that 
all requested opinions have been offered.  If 
information is deemed lacking, the RO should 
refer the report to the VA examiner for 
corrections or additions.  See 38 C.F.R. § 4.2 
(where findings in examination report do not 
contain sufficient detail, it is incumbent upon 
the rating board to return the examination 
report as inadequate).

10.  After all appropriate development above 
has been accomplished, the RO should again 
review the record, including any newly acquired 
evidence, and re-adjudicate the service 
connection claim on appeal.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished with 
application of all appropriate legal theories, 
to include readjudication of the claim for 
service connection on a secondary basis, 
including by way of aggravation.  

11.  If the benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a supplemental statement 
of the case, containing notice of all 
relevant actions taken on the claim to 
include a summary of the evidence and 
applicable statutes and regulations 
considered pertinent to the issue on appeal.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


